DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention group I, Species A (Fig. 5A), in the reply filed on 06/01/2022 is acknowledged.
As a results of search, the examiner decides to withdraw the election of Species requirement and examined Species A and B together.
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention group II, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recties ” wherein the shield comprises a plurality of apertures defined through the shield; and a block seated in an aperture of the shield”, raises an antecedent issue. It is not clear “an aperture” is one of the “a plurality of apertures” or one additional aperture (total at least three apertures).

Claim 1 will be examined inclusive both interpretations.

Claim 14 recites “a second aperture”, this has similar antecedent issue to “a plurality of apertures” of the parent claim 11.

Dependent claims 2-10 are also rejected under USC 112(b) at least due to dependency to rejected claim 1.

Dependent claims 15-16 are also rejected under USC 112(b) at least due to dependency to rejected claim 14.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 6188044, hereafter ‘044), in view of Shero et al. (US 20130126515, from IDS, hereafter ‘515).
‘044 teaches some limitations of:
Claim 1: An apparatus and method supports thermal processing of a microelectronic device such as a semiconductor chip in a substrate by heating the substrate with secondary radiation from an energy transfer device 40 (abstract, the claimed “A semiconductor processing system comprising”):
 A housing 12 defines a reactor process chamber 14 which can isolate a substrate in a controlled environment during thermal processing (Fig. 1, col. 6, lines 37-39, the claimed “a chamber body comprising sidewalls and a base”);
 Substrate backside 24 can be isolated from the reactive gases by a substrate support structure 26 (col. 6, lines 49-51, the claimed “a substrate support extending through the base of the chamber body, wherein the substrate support comprises: a support platen configured to support a semiconductor substrate”, note the unlabled hashed support platen), 
Referring now to FIG. 3, one embodiment of energy transfer device 40 is depicted. A coating of high emissivity material, such as silicon carbide latex 52, fares the substrate 20 on one side of energy transfer device 40 and fares towards quartz window 38 on the opposite side of energy transfer device 40. Silicon carbide latex 52 is deposited on a plate 54 formed of an efficient energy transferring material such as aluminum nitride or boron nitride ceramic materials or graphite. Trenches 56 are formed or machined into plate 54 to define and separate emissive regions D, R1, and R2. The silicon carbide latex 52 is a highly emissive material having an emissivity value approaching 1, whereas the aluminum nitride material exposed in each trench 56 has a reduced emissivity (col. 10, lines 6-19), Referring now to FIG. 6, an alternative embodiment of energy transfer device 40 is depicted. Energy transfer device 40 is comprised of a single thin plate of material having physical properties that include a high emissivity approaching a value of one and a high thermal conductivity. For instance, the plate could be made of silicon carbide or materials coated with silicon carbide, such as aluminum nitride or graphite. The plate can have a minimal thickness, such as between one-half and two millimeters. Plural slot or gaps 56 can be machined in the plate as depicted to define high-emissivity, high-thermal conductivity regions D, R1, R2, and R3. Material left between the gaps can maintain the continuity of energy transfer device 40. Although FIG. 6 depicts circular gaps and regions, alternative embodiments could use alternate geometric designs (col. 11, lines 9-24, gaps 56 does not include SiC coating, either Fig.3, or 6 or other embodiment reads into the claimed “a shield coupled with the substrate support, wherein the shield comprises a plurality of apertures defined through the shield; and a block seated in an aperture of the shield”, note the aluminum nitride in the gaps 56 is considered “a block seated in an aperture of the shield”).

Claim 11: An apparatus and method supports thermal processing of a microelectronic device such as a semiconductor chip in a substrate by heating the substrate with secondary radiation from an energy transfer device 40 (abstract), Referring now to FIG. 3, one embodiment of energy transfer device 40 is depicted. A coating of high emissivity material, such as silicon carbide latex 52, fares the substrate 20 on one side of energy transfer device 40 and fares towards quartz window 38 on the opposite side of energy transfer device 40. Silicon carbide latex 52 is deposited on a plate 54 formed of an efficient energy transferring material such as aluminum nitride or boron nitride ceramic materials or graphite. Trenches 56 are formed or machined into plate 54 to define and separate emissive regions D, R1, and R2. The silicon carbide latex 52 is a highly emissive material having an emissivity value approaching 1, whereas the aluminum nitride material exposed in each trench 56 has a reduced emissivity (col. 10, lines 6-19), Referring now to FIG. 6, an alternative embodiment of energy transfer device 40 is depicted. Energy transfer device 40 is comprised of a single thin plate of material having physical properties that include a high emissivity approaching a value of one and a high thermal conductivity. For instance, the plate could be made of silicon carbide or materials coated with silicon carbide, such as aluminum nitride or graphite. The plate can have a minimal thickness, such as between one-half and two millimeters. Plural slot or gaps 56 can be machined in the plate as depicted to define high-emissivity, high-thermal conductivity regions D, R1, R2, and R3. Material left between the gaps can maintain the continuity of energy transfer device 40. Although FIG. 6 depicts circular gaps and regions, alternative embodiments could use alternate geometric designs (col. 11, lines 9-24, gaps 56 does not include SiC coating, either Fig.3, or 6 or other embodiment read into the claimed “A semiconductor processing chamber pedestal radiation shield, comprising: a ceramic material; and a block”; note SiC, AlN, BN are all ceramic materials, the aluminum nitride in the gaps 56 is considered “a block”, “wherein: the shield defines a plurality of apertures uniformly spaced about the central aperture, the block extends across at least one aperture of the plurality of apertures, and the plurality of apertures are defined within an area confined by a radial distance of 90% or less of a radius of the shield” as shown in Fig. 6).

	‘044 does not teach the other limitations of:
Claim 1: a shaft coupled with the support platen; 
(a shield coupled with) the shaft (of the substrate support).
Claim 11: the shield defines a central aperture coaxial with a central axis of the shield. 

‘515 is analogous art in the field of RADIATION SHIELDING FOR A SUBSTRATE HOLDER (title) a semiconductor substrate subjected to a film deposition process may exhibit a convex, concave, or skewed film thickness profile as a result of the non-uniform temperature that may produce defects and may lead to defective semiconductor devices ([0030], last sentence). ’515 teaches that FIG. 1 also shows a radiation shield 120 coupled to susceptor heater assembly 110 via elevator 118 ([0038]), elevator shaft 118 ([0053], last sentence).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have replaced the substrate support structure 26 of ‘044 with the elevator shaft 118 of ‘515, while coupling the energy transfer device 40 to the imported elecvator shaft 118, for the purpose of elevating the substrate support structure and/or for its suitability with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07. Note the imported shaft penetrate the energy transfer device 40 through “a central aperture coaxial with a central axis of the shield”. 

	‘044 further teaches the limitations of:
	Claims 2, 8-10, 12, and 14-16: Referring now to FIG. 3, one embodiment of energy transfer device 40 is depicted. A coating of high emissivity material, such as silicon carbide latex 52, fares the substrate 20 on one side of energy transfer device 40 and fares towards quartz window 38 on the opposite side of energy transfer device 40. Silicon carbide latex 52 is deposited on a plate 54 formed of an efficient energy transferring material such as aluminum nitride or boron nitride ceramic materials or graphite. Trenches 56 are formed or machined into plate 54 to define and separate emissive regions D, R1, and R2. The silicon carbide latex 52 is a highly emissive material having an emissivity value approaching 1, whereas the aluminum nitride material exposed in each trench 56 has a reduced emissivity (col. 10, lines 6-19, SiC, AlN, BN are all ceramic materials, the claimed “wherein the shield comprises a ceramic material”, the AlN in the gaps/trenches 56 is the claimed “wherein the block comprises a material that is substantially opaque to infrared radiation” of claims 8 and 12, “wherein the block comprises a first block, wherein the aperture of the shield in which the first block is seated is a first aperture, and wherein the semiconductor processing system further comprises a second block seated in a second aperture of the shield” of claim 9 and “wherein the block comprises a first block, wherein the at least one aperture across which the first block extends is a first aperture, and wherein the shield further comprises a second block extending across a second aperture of the shield” of claim 14), a second set of thermally insulating regions comprised of a reduced emissivity and reduced thermal conductivity material or free space (abstract, the claimed “wherein the second block comprises a material that is substantially transparent to infrared radiation” of claim 10  and 15, and “wherein the second block comprises a material that is substantially transparent to infrared radiation” of claim 16, note this material is a processing gas environment, or it would have been obvious to use quartz as insulator and reduced transmissivity).
	Claim 3: Substrate backside 24 can be isolated from the reactive gases by a substrate support structure 26 in conjunction with a backside purge mechanism (the claimed “wherein the substrate support further comprises a purge channel positioned to deliver a purge gas within a region between the support platen and the shield”).
	Claim 6: Fig. 6 shows the claimed “wherein the plurality of apertures are defined within an area confined by a radial distance of 80% or less of a radius of the shield”. Note Applicants’ Specification describes “the plurality of apertures may be defined within an annular area about the shield confined by a radial distance of less than or about 95% of a radius of the shield, and may be confined by a radial distance of less than or about 90% of a radius, less than or about 85%, less than or about 80%, less than or about 75%, less than or about 70%, less than or about 65%, less than or about 60%, less than or about 55%, less than or about 50%, less than or about 45%, less than or about 40%, less than or about 35%, less than or about 30%, less than or about 25%, less than or about 20%, less than or about 15%, or less”, clearly numerous choices are possible and the confined distance lacks criticality.
Claim 7: the distance between the substrate and the energy transfer device is chosen to be preferably in the range of ~1 mm to ~5 mm (col. 4, lines 58-60, the claimed “wherein the shield is positioned within 30 mm along the shaft of a backside of the support platen”).
Claims 4 and 13, and alternatively claim 16, are rejected under 35 U.S.C. 103 as being unpatentable over ‘044 and ‘515, as being applied to claim 1 rejection above, further in view of WELCH et al. (US 20020078889, hereafter ‘889).
The combination of ‘044 and ‘515 does not teach the limitations of:
	Claim 4: wherein each aperture of the plurality of apertures is characterized by a diameter of less than or about 10 mm.
Claim 13: wherein the block extends across multiple apertures of the plurality of apertures.

‘889 is analogous art in the field of A chamber 25 comprises a support 45 for holding a substrate 20 and a sensor system 135 adapted to detect the presence or proper placement of the substrate 20 on the support 45 (Fig. 1, abstract). ’889 teaches that as illustrated in FIG. 2, the window 155 comprises a transparent insert 180 bonded in a hole 190 in an electrostatic chuck 55 of a support 45. The window insert 180 is bonded in the dielectric 115 of the chuck 55 by a bonding agent 195 ([0029]), Suitable materials for fabricating the window 155 include ceramic materials, such as silicon dioxide, aluminum oxide, or aluminum nitride ([0028]),  shown in FIG. 6, the window 155 comprises a hole 245 which extends through the thickness of the chuck 55 … A suitable hole 245 comprises a circular opening having a diameter of from about 0.1 to about 10 mm ([0039]), the window 155 comprises a monocrystalline material, by which it is meant a crystalline material that comprises large crystals oriented in similar crystallographic directions or that have crystallographic planes with Miller indices aligned to one another. The monocrystalline materials are generally more transparent than polycrystalline materials which have smaller crystals that tend to scatter light or other electromagnetic radiation more readily … Preferably, the monocrystalline material comprises a monocrystalline ceramic, and more preferably comprises sapphire which is a single crystal form of alumina that provides a relatively low absorption of light having wavelengths in the range of from about 200 to about 5000 nm ([0030]). In short, ‘889 provides a structure of transparent circular sapphire 0.1 to 10 mm diameter insert 180 to non-transparent AlN holder below a substrate 20. 

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted the construction of the substrate support of ‘889, namely transparent circular sapphire 0.1 to 10 mm diameter inserts 180, as the energy transfer device 40 of ‘044, for its suitability with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07. Note if Applicants argue that claim 13 should be a single block cover maultple apertures, when using the circular inserts 180 to create pattern such as Fig. 6 of ‘044, multiple plugs can be combined as one unit for easy installation (the limitation of claim 13).

In case Applicants argue that the second block has to be solid material, ‘889 teaches sapphire for the limitations of claim 16 “wherein the second block comprises quartz or sapphire”.
Further alternatively, claims 4, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over ‘044 and ‘515, as being applied to claim 1 rejection above, further in view of ‘889 and Yarlagadda et al. (US 20120027646, hereafter ‘646).
The combination of ‘044 and ‘515 does not teach the limitations of claims 4 and 13 as discussed above.

‘044 also teaches free space gaps 42 (abstract). Therefore, there is a range of emissivity from zero to certain value close to one.

‘889 is analogous art as discussed above.

‘646 is analogous art in the field of Reaction Chamber Of An Epitaxial Reactor And Reactor That Uses Said Chamber (title). ’646 teaches that the quartz of said quartz component can be transparent, opaque or reflective ([0032]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted the construction of the substrate support of ‘889, as the energy transfer device 40 of ‘044, and use quartz of different transparency to opacity, as taught by ‘646, for the purpose of adjusting/fitting various need of ‘044 in emissivity.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over ‘044 and ‘515, as being applied to claim 1 rejection above, further in view of ‘889 and Foster et al. (US 6086680, hereafter ‘680).
The combination of ‘044 and ‘515 does not teach the limitations of:
Claim 5: wherein the plurality of apertures are sized along a gradient, and apertures proximate the shaft are characterized by a larger diameter than apertures distal the shaft.

‘889 is analogous art as discussed above.

‘680 is analogous art in the field of A wafer susceptor for semiconductor processing devices, having a thermal mass which is close to that of the wafer (abstract). ’680 teaches that The edges of the susceptor will be colder than the center when the susceptor is uniformly irradiated from the top and/or bottom. Edge losses are significant in many thick susceptors due to their large surface area on the edges. This situation is schematically indicated in FIG. 2 which shows relatively large heat losses at the edge of a thick susceptor … The temperature nonuniformity of the susceptor from large edge losses may result in a temperature nonuniformity of the wafer, as seen in the graph of FIG. 3, which affects the quality of the resulting semiconductor (col. 3, lines 45-57).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted the construction of the substrate support of ‘889, as the energy transfer device 40 of ‘044, and applied larger  diameter transparent insert than the edge region, for the purpose of compensate edge cooling, as taught by ‘680.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20090175606 is cited for A removable element may be mounted to the support member for adjusting the thermal response of the support member. With removable elements, the support members can be adjusted to cause no net transfer of heat to or from the workpiece (abstract), By adding thermal lag rings to the pin upper section, the transient response of the pin upper section can be modified (Figs. 3-4B, [0030]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870. The examiner can normally be reached 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEATH T CHEN/Primary Examiner, Art Unit 1716